DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/14/2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-17 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. 
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure 
In claim 1, limitation “a first input section configured to receive” has support on record found in page 11 paragraph 2 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The first input section (31) is shown in Figs. 1 and 2 and is connected to visible light- camera (22). Visible light (14) is recorded by visible-light camera (22) and converted to visible image data (11), which may be provided in a standard data format for a video stream; see paragraphs [0050] and [0054]. The visible image data (11) is provided to first input section (31) as shown in Fig. 2. Thus, first input section (31) is an input capable of receiving a standard format video stream. Those skilled in the art will understand the first input section to be an input port of a digital image processor."
In claim 1, limitation “a second input section configured to receive” has support on record found in page 11 paragraph 4 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The second input section (32) is shown in Figs. 1 and 2 and is connected to fluorescence camera (24). Fluorescence light (e.g. Near Infra-Red or NIR light) (15) is recorded by fluorescence light camera (24) to obtain fluorescence image data (12), which may be provided in a standard data format for a video stream; see paragraphs [0051] and [0054]. The fluorescence image data (12) is provided to second input section (32) as shown in Fig. 2. Thus, second input section (32) is an input capable of receiving a standard format video 
In claim 1, limitation “an output section configured to output” has support on record found in page 11 paragraph 6 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The output section (33) is shown in Figs. 1 and 2 and is connected to pseudocolor image generator (48) to receive pseudocolor image (53) therefrom. As can be further seen in Fig. 1, output section (33) may be connected to a documentation subsystem (35) for storing all image data or selective image data, and a monitoring subsystem (36) which may include several displays, such as an eyepiece display (37) and microscope monitor (38), and may include a display interface (39) which is configured to supply video data to an external monitor; see paragraph [0064]. Those skilled in the art will understand the output section to be an output port of a digital image processor."
In claim 4, limitation “a homogenization module, the homogenization module being configured to compensate” has support on record found in page 12 paragraph 5 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The homogenization module (41) is part of image processing unit (18); see Fig. 2 and paragraph [0066]. As previously explained, the claimed "image processing unit" encompasses a digital processor adapted by executable software and hardware, and having a memory, and equivalents thereof. The homogenization module (41) may comprise a digital homogenization filter (42) which may be different for the visible 
In claim 5, limitation “a threshold adjustment module configured to blank” has support on record found in page 13 paragraph 2 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The threshold adjustment module (47) is part of image processing unit (18); see Fig. 2 and paragraph [0071]. As previously explained, the claimed "image processing unit" encompasses a digital processor adapted by executable software and hardware, and having a memory, and equivalents thereof. How to achieve the claimed pixel blanking function is described in detail at paragraphs [0071]-[0072]."
In claim 6, limitation “a spatial adjustment module, the spatial adjustment module being adapted to bring” has support on record found in page 13 paragraph 4 of applicant's arguments on 12/09/2018 (previously attached as appendix for reference) in response to the Non-final Office Action sent on 08/10/2018 for application 15/424819, which cites, "The spatial adjustment module (45) is part of image processing unit (18); see Fig. 2 and paragraph [0069]. As previously explained, the claimed "image processing unit" encompasses a digital processor adapted by executable software and hardware, and having a memory, and equivalents thereof. "The purpose of the spatial adjustment module 45 is to bring the visible- light image and the fluorescent-light image into congruence to each other, so that a pixel at a certain location in the visible image 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding the output color of a pixel in a pseudocolor image being linearly located between the first input pixel color and the pseudocolor, where the distance between the color of the output and input is proportional according to the second pixel’s intensity divided by the maximum expected fluorescence intensity of the second pixel. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior 
The closest prior art, Glatz et al. ("Robust overlay schemes for the fusion of fluorescence and color channels in biological imaging"; April 2014; Journal of Biomedical Optics), either singularly or in combination fail to anticipate or render obvious the above described limitations. Examiner agrees with Applicant’s assessment in their remarks on 2/14/2022, page 8 that, while the calculation method of Glatz is presented in a linear equation, “the pseudocolor calculation method of Glatz is non-linear between color end points, while the claimed method is linear between color end points. The method of Glatz therefore results in suppression of low-florescence regions and causes structures in brighter regions to be more visible according to a non-linear scale, while the claimed method shows low- fluorescence regions being more apparent.” Further, examiner also agrees with applicant’s page 9 assessment that, “Glatz replaces the intensity of the input pixel of the fluorescence image with a value based on a difference from the threshold value. Thus, the relative intensity factor a is defined by a difference between the intensity of the input pixel and a threshold value divided by a maximum intensity of the fluorescence image, while the claimed relative intensity factor is defined by the intensity of the second input pixel divided by a maximum expected fluorescence intensity of the second input pixel,” such that the intensity calculation is also differentiated from the teachings of Glatz.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483